Exhibit 12(d) LG&E AND KU ENERGY LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Successor (a) Predecessor (b) 6 Months Year Year 2 Months 10 Months Ended Ended Ended Ended Ended Year Ended Jun. 30, Dec. 31, Dec. 31, Dec. 31, Oct. 31, December 31, Earnings, as defined: Income from Continuing Operations Before Income Taxes $ 70 $ $ $ Adjustment to reflect earnings from equity method investments on a cash basis (c) 33 11 Loss on impairment of goodwill Mark to market impact of derivative instruments 2 34 72 Total fixed charges as below 77 25 Total earnings $ 97 $ $ $ Fixed charges, as defined: Interest charges (d) $ 74 $ $ $ 24 $ $ $ Estimated interest component of operating rentals 3 6 6 1 5 5 5 Estimated discontinued operations interest component of rental expense 5 10 Total fixed charges $ 77 $ $ $ 25 $ $ $ Ratio of earnings to fixed charges (a) Post-acquisition activity covering the time period after October 31, 2010. (b) Pre-acquisition activity covering the time period prior to November 1, 2010. (c) Includes other-than-temporary impairment loss of $25 million in 2012. (d) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net.
